Case 20-10343-LSS   Doc 1024   Filed 07/16/20   Page 1 of 7
Case 20-10343-LSS   Doc 1024   Filed 07/16/20   Page 2 of 7


                    EXHIBIT A
                                                  Case 20-10343-LSS                           Doc 1024                    Filed 07/16/20                   Page 3 of 7
                                                                                                           Exhibit A
                                                                                                    Core/2002 Service List
                                                                                                   Served as set forth below

                    Description                                          Name                                       Address                       Fax                         Email                Method of Service
Notice of Appearance and Request for Notices        Abernathy, Roeder, Boyd & Hullett, P.C.   Attn: Chad Timmons                           214-544-4040    ctimmons@abernathylaw.com             Email
Counsel to Collin County Tax Assessor/Collector                                               Attn: Larry R. Boyd                                          bankruptcy@abernathylaw.com
                                                                                              Attn: Emily M. Hahn                                          ehahn@abernathy-law.com
                                                                                              1700 Redbud Blvd, Ste 300
                                                                                              McKinney, TX 75069
Notice of Appearance/Request for Notices.           Adams and Reese LLP                       Attn: Henry C. Shelton, III                                  Henry.Shelton@arlaw.com               Email
Counsel to Chickasaw Council, Boy Scouts of                                                   6075 Poplar Ave, Ste 700
America, Inc.                                                                                 Memphis, TN 38119
Notice of Appearance/Request for Notices            AM Saccullo Legal, LLC                    Attn: Anthony M. Saccullo                    302-836-8787    ams@saccullolegal.com                 Email
Counsel for Jorge Vega and all other current or                                               Attn: Mary E. Augustine, Esq.                                meg@saccullolegal.com
future personal injury claimants                                                              27 Crimson King Drive
                                                                                              Bear, DE 19701
Notice of Appearance/Request for Notices            Andrews & Thornton                        Attn: Anne Andrews                           949-315-3540    aa@andrewsthornton.com                Email
Counsel for Jorge Vega and all other current or                                               Attn: John C. Thornton
future personal injury claimants                                                              4701 Von Karman Ave, Suite 300
                                                                                              Newport Beach, CA 92660
Notice of Appearance/Request for Notices            Ashby & Geddes, P.A.                      Attn: Bill Bowden                            302-654-2067    wbowden@ashbygeddes.com               Email
Counsel for Del-Mar-Va Council, Inc., Boy Scouts of                                           500 Delaware Avenue, 8th Floor
America                                                                                       P.O. Box 1150
                                                                                              Wilmington, DE 19899-1150
Notice of Appearance/Request for Notices            Baker Manock & Jensen, PC                 Attn: Jan T. Perkins                                         jperkins@bakermanock.com              Email
Counsel for Sequoia Council of Boy Scouts, Inc.                                               5260 North Palm Avenue, Suite 421
                                                                                              Fresno, CA 93704
Notice of Appearance/Request for Notices         Bayard, P.A.                                 Attn: Erin R. Fay                                            efay@bayardlaw.com                    Email
Counsel for Hartford Accident and Indemnity                                                   Attn: Gregory J. Flasser                                     gflasser@bayardlaw.com
Company, First State Insurance Company, and Twin                                              600 N King St, Ste 400
City Fire Insurance Company                                                                   Wilmington, DE 19801
Notice of Appearance/Request for Notices         Bielli & Klauder, LLC                        Attn: David M. Klauder                       302-397-2557    dklauder@bk-legal.com                 Email
Counsel for Various Tort Claimants                                                            1204 N. King Street
                                                                                              Wilmington, DE 19801
Notice of Appearance and Request for Notices        Bodell Bove, LLC                          Attn: Bruce W. McCullough                    302-655-6827    bmccullough@bodellbove.com            Email
Counsel for Agricultural Insurance Company                                                    1225 N King St, Ste 1000
                                                                                              Wilmington, DE 19801
Notice of Appearance/Request for Notices            Bradley Riley Jacobs PC                   Attn: Todd C. Jacobs                                         tjacobs@bradleyriley.com              Email
Counsel for the National Surety Corporation                                                   320 W Ohio St, Ste 3W
                                                                                              Chicago, IL 60654
Notice of Appearance/Request for Notices            Buchalter, A Professional Corporation     Attn: Shawn M. Christianson                  415-227-0770    schristianson@buchalter.com           Email
Counsel for Oracle America, Inc                                                               55 Second Street, 17th Floor
                                                                                              San Francisco, California 94105-3493
Notice of Appearance/Request for Notices Counsel Butler Snow LP                               Attn: Daniel W. Van Horn                                     Danny.VanHorn@butlersnow.com          Email
for Chicksaw Council, BSA, Inc.                                                               P.O. Box 171443
                                                                                              Memphis, TN 38187-1443
Notice of Appearance/Request for Notices            Carruthers & Roth, P.A.                   Attn: Britton C. Lewis                       336-478-1145    bcl@crlaw.com                         Email
Counsel for Arrowood Indemnity Company                                                        235 N. Edgeworth St.
                                                                                              P.O. Box 540
                                                                                              Greensboro, NC 27401
Notice of Appearance/Request for Notices Counsel Chipman, Brown, Cicero & Cole, LLP           Attn: Mark Desgrosseilliers                  302-295-0199    degross@chipmanbrown.com              Email
for Jane Doe, Party in Interest                                                               1313 N Market St, Ste 5400
                                                                                              Wilmington, DE 19801
Notice of Appearance/Request for Notices            Choate, Hall & Stewart LLP                Attn: Douglas R. Gooding                     617-248- 4000   dgooding@choate.com                   Email
Counsel for Liberty Mutual Insurance Company                                                  Attn: Jonathan D. Marshall                                   jmarshall@choate.com
                                                                                              Attn: Michael J. Foley, Jr.                                  mjfoley@choate.com
Notice of Appearance/Request for Notices -          Commonwealth of Pennsylvania              Dept of Labor & Industry                     717-787-7671    ra-li-ucts-bankrupt@state.pa.us       Email
Authorized Agent for the Commonwealth of                                                      Attn: Deb Secrest/Collections Support Unit
Pennsylvania, Dept of Labor and Industry, Office of                                           651 Boas St, Rm 925
Unemployment Compensation Tax Services (UCTS)                                                 Harrisburg, PA 17121

Notice of Appearance/Request for Notices            Connolly Gallagher, LLP                   Attn: Karen C. Bifferato                                     kbifferato@connollygallagher.com      Email
Counsel for IRC Burnsville Crossing, LLC                                                      Attn: Kelly M. Conlan                                        kconlan@connollygallagher.com
                                                                                              1201 N Market St, 20th Fl
                                                                                              Wilmington, DE 19801
Notice of Appearance/Request for Notices            Coughlin Duffy, LLP                       Attn: Kevin Coughlin                         973-267-6442    kcoughlin@coughlinduffy.com           Email
Counsel for Arrowood Indemnity Company                                                        Attn: Lorraine Armenti                                       larmenti@coughlinduffy.com
                                                                                              Attn: Michael Hrinewski                                      mhrinewski@coughlinduffy.com
                                                                                              350 Mount Kemble Ave.
                                                                                              PO Box 1917
                                                                                              Morristown, NJ 0796
Notice of Appearance and Request for Notices        Crew Janci LLP                            Attn: Stephen Crew                                           peter@crewjanci.com                   Email
Counsel to Abuse Victims                                                                      Attn: Peter Janci                                            steve@crewjanci.com
                                                                                              1200 NW Naito Pkwy, Ste 500
                                                                                              Portland, OR 97209
Notice of Appearance/Request for Notices Counsel Davies Hood PLLC                             Attn: Jason P. Hood                                          Jason.Hood@davieshood.com             Email
for Chicksaw Council, BSA, Inc.                                                               22 North Front Street, Suite 620
                                                                                              Memphis, TN 38103-2100
Notice of Appearance/Request for Notices            Dorsey & Whitney LLP                      Attn: Bruce R. Ewing                                         ewing.bruce@dorsey.com                Email
Counsel for Girl Scouts of the United States of                                               Attn: Eric Lopez Schnabel                                    schnabel.eric@dorsey.com
America                                                                                       51 W 52nd St
                                                                                              New York, NY 10019
Notice of Appearance/Request for Notices            Dorsey & Whitney LLP                      Attn: Eric Lopez Schnabel                                    schnabel.eric@dorsey.com              Email
Counsel for Girl Scouts of the United States of                                               Attn: Alessandra Glorioso                                    glorioso.alessandra@dorsey.com
America                                                                                       300 Delaware Ave, Ste 1010
                                                                                              Wilmington, DE 19801
Notice of Appearance and Request for Notices        Doshi Legal Group, P.C.                   Attn: Amish R. Doshi                                         amish@doshilegal.com                  Email
Counsel to Oracle America, Inc.                                                               1979 Marcus Ave, Ste 210E
                                                                                              Lake Success, NY 11042
Notice of Appearance/Request for Notices            Faegre Drinker Biddle & Reath LLP         Attn: Michael P. Pompeo                      317-569-4800    michael.pompeo@faegredrinker.com      Email
Counsel for The Roman Catholic Diocese of                                                     1177 Avenue of the Americas, 41st Floor
Brooklyn, New York                                                                            New York, NY 10036-2714
Notice of Appearance/Request for Notices            Faegre Drinker Biddle & Reath LLP         Attn: Patrick A. Johnson                     302-467-4201    patrick.jackson@faegredrinker.com     Email
Counsel for The Roman Catholic Diocese of                                                     Attn: Kaitlin W. MacKenzie                                   kaitlin.mackenzie@faegredrinker.com
Brooklyn, New York                                                                            222 Delaware Ave, Ste 1410
                                                                                              Wilmington, DE 19801-1621



In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                           Page 1 of 5
                                                 Case 20-10343-LSS                                    Doc 1024                    Filed 07/16/20         Page 4 of 7
                                                                                                                   Exhibit A
                                                                                                            Core/2002 Service List
                                                                                                           Served as set forth below

                   Description                                              Name                                            Address              Fax                          Email                 Method of Service
Notice of Appearance/Request for Notices              Faegre Drinker Biddle & Reath LLP               Attn: Jay Jaffe                     317-569-4800   jay.jaffe@faegredrinker.com              Email
Counsel for Weaver Fundraising, LLC d/b/a Trail's                                                     600 E. 96th St, Ste 600
End Popcorn Company                                                                                   Indianapolis, IN 46240
Notice of Appearance/Request for Notices              Faegre Drinker Biddle & Reath LLP               Attn: Patrick A. Johnson            302-467-4201   patrick.jackson@faegredrinker.com        Email
Counsel for Weaver Fundraising, LLC d/b/a Trail's                                                     222 Delaware Ave, Ste 1410
End Popcorn Company                                                                                   Wilmington, DE 19801-1621
Notice of Appearance/Request for Notices              Fineman Krekstein & Harris, PC                  Attn: Dierdre M. Richards           302-394-9228   drichards@finemanlawfirm.com             Email
Counsel for National Union Fire Insurance Co of PA,                                                   1300 N King St
AIG                                                                                                   Wilmington, DE 19801
Notice of Appearance/Request for Notices              Foley & Lardner LLP                             Attn: Richard J. Bernard            212-687-2329   rbernard@foley.com                       Email
Counsel for Boys Scouts of America San Diego                                                          90 Park Ave
                                                                                                      New York, NY 10016
Notice of Appearance/Request for Notices              Foley & Lardner LLP                             Attn: Victor Vilaplana              858-792-6773   vavilaplana@foley.com                    Email
Counsel for Boys Scouts of America San Diego                                                          3579 Valley Centre Dr, Ste 300
                                                                                                      San Diego, CA 92130
Notice of Appearance/Request for Notices            Foran Glennon Planadech Ponzi & Rudloff, P.C.     Attn: Susan N K Gummow              312-863-5000   sgummow@fgppr.com                        Email
Counsel for National Union Fire Insurance Co of PA,                                                   Attn: Igor Shleypak                                ishleypak@fgppr.com
AIG                                                                                                   222 N LaSalle St, Ste 1400
                                                                                                      Chicago, IL 60614
Notice of Appearance/Request for Notices              Fox Swibel Levin & Carroll LLP                  Attn: Margaret M. Anderson          312-224-1201   panderson@foxswibel.com                  Email
Counsel for Old Republic Insurance Company                                                            200 W Madison St, Ste 3000
                                                                                                      Chicago, IL 60606
Notice of Appearance and Request for Notices          Gilbert LLP                                     Attn: Kami Quinn                                   chalashtorij@gilbertlegal.com            Email
Counsel to Future Claimants’ Representative                                                           Attn: Meredith Neely                               quinnk@gilbertlegal.com
                                                                                                      Attn: Emily Grim                                   neelym@gilbertlegal.com
                                                                                                      Attn: Jasmine Chalashtori                          grime@gilbertlegal.com
                                                                                                      700 Pennsylvania Ave, SE Ste 400
                                                                                                      Washington, DC 20003
Core Parties                                          Internal Revenue Service                        Centralized Insolvency Operation    855-235-6787                                            First Class Mail
Internal Revenue Service                                                                              P.O. Box 7346
                                                                                                      Philadelphia, PA 19101-7346
Notice of Appearance/Request for Notices              Jacobs & Crumplar, P.A.                         Attn: Reann Warner                  302-656-5875   raeann@jcdelaw.com                       Email
Counsel for Certain Claimants                                                                         Attn: Thomas C. Crumplar                           tom@jcdelaw.com
                                                                                                      750 Shipyard Dr., Suite 200
                                                                                                      Wilmington, DE 19801
Notice of Appearance/Request for Notices              Janet, Janet & Scuggs, LLC                      Attn: Gerald D. Jowers, Jr          803-727-1059   gjowers@JJSJustice.com                   Email
Counsel for Claimant J.M. as party in interest                                                        500 Taylor St, Ste 301
                                                                                                      Columbia, SC 29201
Bank Debt                                             JPMorgan Chase Bank, NA                         Attn: Phil Martin                                  louis.strubeck@nortonrosefulbright.com   First Class Mail
                                                                                                      Attn: Louis Strubeck                                                                        Email
                                                                                                      10 S Dearborn St
                                                                                                      Mail Code Il1-1415
                                                                                                      Chicago, Il 60603
Notice of Appearance/Request for Notices              Karr Tuttle Campbell, PS                        Attn: Bruce W. Leaverton            206-682-7100   bleaverton@karrtuttle.com                Email
Counsel for Chief Seattle Council, Boy Scouts of                                                      701 5th Ave, Ste 3300
America                                                                                               Seattle, WA 98104
Notice of Appearance and Request for Notices          Kelly, Morgan, Dennis, Corzine & Hansen, P.C.   Attn: Michael G. Kelly              432-363-9121   mkelly@kmdfirm.com                       Email
Counsel to Buffalo Trail Council, Inc.                                                                P.O. Box 1311
                                                                                                      Odessa, TX 79760-1311
Notice of Appearance and Request for Notices          Klehr Harrison Harvey Branzburg LLP             Attn: Domenic E. Pacitti                           dpacitti@klehr.com                       Email
Counsel to Abuse Victims                                                                              919 Market St, Ste 1000
                                                                                                      Wilmington, DE 19801
Notice of Appearance and Request for Notices          Klehr Harrison Harvey Branzburg LLP             Attn: Morton R. Branzburg                          mbranzburg@klehr.com                     Email
Counsel to Abuse Victims                                                                              1835 Market St, Ste 1400
                                                                                                      Philadelphia, PA 19103
Notice of Appearance/Request for Notices              Kramer Levin Naftalis & Frankel LLP             Attn: Thomas Moers Mayer            212-715-8000   tmayer@kramerlevin.com                   Email
Counsel for the Official Committee of Unsecured                                                       Attn: Rachel Ringer                                rringer@kramerlevin.com
Creditors                                                                                             Attn: David E. Blabey Jr.                          dblabey@kramerlevin.com
                                                                                                      Attn: Jennifer R. Sharret                          jsharret@kramerlevin.com
                                                                                                      Attn: Megan M. Wasson                              mwasson@kramerlevin.com
                                                                                                      177 Ave of the Americas
                                                                                                      New York, NY 10036
Notice of Appearance/Request for Notices             Latham & Watkins LLP                             Attn: Adam J. Goldberg              212-751-4864   adam.goldberg@lw.com                     Email
Counsel for The Church of Jesus Christ of Latter-day                                                  885 3rd Ave
Saints                                                                                                New York, NY 10022-4834
Notice of Appearance/Request for Notices             Latham & Watkins LLP                             Attn: Jeffrey E Bjork               213-891-8763   jeff.bjork@lw.com                        Email
Counsel for The Church of Jesus Christ of Latter-day                                                  Attn: Kimberly A Posin                             kim.posin@lw.com
Saints                                                                                                Attn: Nicholas J Messana                           nicholas.messana@lw.com
                                                                                                      355 S Grand Ave, Ste 100
                                                                                                      Los Angeles, CA 90071-1560
Notice of Appearance and Request for Notices          Linebarger Goggan Blair & Sampson, LLP          Attn: Don Stecker                   210-225-6410   sanantonio.bankruptcy@publicans.com      Email
Counsel to Ector CAD                                                                                  112 E Pecan St, Ste 2200
                                                                                                      San Antonio, TX 78205
Notice of Appearance/Request for Notices              Linebarger Goggan Blair & Sampson, LLP          Attn: Elizabeth Weller              469-221-5003   dallas.bankruptcy@publicans.com          Email
Counsel for Dallas County                                                                             2777 N. Stemmons Fwy, Ste 1000
                                                                                                      Dallas, TX 75207
Notice of Appearance/Request for Notices            Linebarger Goggan Blair & Sampson, LLP            Attn: John P. Dillman               713-844-3503   houston_bankruptcy@publicans.com         Email
Counsel for Houston Liens, Harris County, Cleveland                                                   P.O. Box 3064
ISD, Montgomery County, Orange County, and                                                            Houston, TX 77253-3064
Montgomery County
Notice of Appearance/Request for Notices            Maurice Wutscher LLP                              Attn: Alan C. Hochheiser            216-472-8510   ahochheiser@mauricewutscher.com          Email
Counsel for AmTrust North America, Inc. on behalf                                                     23611 Chagrin Blvd. Suite 207
of Wesco Insurance Company                                                                            Beachwood, OH 44123
Notice of Appearance/Request for Notices            McCreary, Veselka, Bragg & Allen, PC              Attn: Tara LeDay                    512-323-3205   tleday@mvbalaw.com                       Email
Counsel for The County of Anderson, Texas, The                                                        P.O. Box 1269
County of Denton, Texas, Harrison Central Appraisal                                                   Round Rock, TX 78680
District, The County of Harrison, Texas, The County
of Henderson, Texas, Midland Central Appraisal
District, The County of Milam, Texas, Terry County
Appraisal District and The County of Williamson,
Texas




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                                   Page 2 of 5
                                                Case 20-10343-LSS                                    Doc 1024                      Filed 07/16/20          Page 5 of 7
                                                                                                                    Exhibit A
                                                                                                             Core/2002 Service List
                                                                                                            Served as set forth below

                     Description                                      Name                                                  Address               Fax                       Email                     Method of Service
Notice of Appearance/Request for Notices           McDermott Will & Emery LLP                         Attn: Ryan S. Smethurst              202-756-8087    rsmethurst@mwe.com                       Email
Counsel for Allianz Global Risks US Insurance                                                         Attn: Margaret H. Warner                             mwarner@mwe.com
Company                                                                                               The McDermott Building
                                                                                                      500 North Capitol Street, NW
                                                                                                      Washington, DC 20001-1531
Notice of Appearance/Request for Notices          Mintz, Levin, Cohn, Ferris, Glovsky And Popeo, P.C. Attn: Kim V. Marrkand                617-542- 2241   kmarrkand@mintz.com                      Email
Counsel for Liberty Mutual Insurance Company                                                          Attn: Nancy D. Adams                                 ndadams@mintz.com
                                                                                                      Attn: Laura Bange Stephens                           lbstephens@mintz.com
                                                                                                      One Financial Ctr
                                                                                                      Boston, MA 02111
Notice of Appearance/Request for Notices          Mirick, O'Connell, DeMallie & Lougee, LLP           Attn: Kate P Foley                   508-898-1502    kfoley@mirickoconnell.com                Email
Counsel for Sun Life Assurance Company of Canada                                                      1800 W Park Dr, Ste 400
                                                                                                      Westborough, MA 01581
Notice of Appearance/Request for Notices          Mirick, O'Connell, DeMallie & Lougee, LLP           Attn: Paul W Carey                   508-791-8502    pcarey@mirickoconnell.com                Email
Counsel for Sun Life Assurance Company of Canada                                                      100 Front St
                                                                                                      Worcester, MA 01608
Notice of Appearance/Request for Notices          Missouri Department of Revenue                      Bankruptcy Unit                      573-751-7232    deecf@dor.mo.gov                         Email
Counsel for Missouri Department of Revenue                                                            Attn: Steven A. Ginther
                                                                                                      PO Box 475
                                                                                                      Jefferson City, MO 65105-0475
Notice of Appearance/Request for Notices          Monzack Mersky McLaughlin & Browder, PA             Attn: Brian McLaughlin               302-656-2769    bmclaughlin@monlaw.com                   Email
Counsel for Waste Management                                                                          Attn: Rachel Mersky                                  rmersky@monlaw.com
                                                                                                      1201 N Orange St, Ste 400
                                                                                                      Wilmington, DE 19801
Notice of Appearance/Request for Notices Counsel Morris James LLP                                     Attn: Jeffrey R. Waxman              302-571-1750    jwaxman@morrisjames.com                  Email
for Pearson Education, Inc. and NCS Pearson, Inc.                                                     Attn: Eric J. Monso                                  emonzo@morrisjames.com
                                                                                                      500 Delaware Ave, Ste 1500
                                                                                                      P.O. Box 2306
                                                                                                      Wilmington, DE 19899-2306
Notice of Appearance/Request for Notices          Morris James LLP                                    Attn: Brett D. Fallon                302-571-1750    bfallon@morrisjames.com                  Email
Counsel for Old Republic Insurance Company                                                            Attn: Brya M. Keilson                                bkeilson@morrisjames.com
                                                                                                      500 Delaware Ave, Ste 1500
                                                                                                      P.O. Box 2306
                                                                                                      Wilmington, DE 19899-2306
Core Parties                                      Morris, Nichols, Arsht & Tunnell                    Attn: Derek C. Abbott                302-658-7036    dabbott@mnat.com                         Email
Counsel for Debtor                                                                                    Attn: Joseph Charles Barsalona II                    jbarsalona@mnat.com
                                                                                                      Attn: Eric Moats                                     emoats@mnat.com
                                                                                                      Attn: Andrew R. Remming                              aremming@mnat.com
                                                                                                      Attn: Paige N. Topper                                ptopper@mnat.com
                                                                                                      1201 N. Market Street
                                                                                                      P.O. Box 1347
                                                                                                      Wilmington, DE, 19899

Notice of Appearance/Request for Notices         Nagel Rice LLP                                        Attn: Bradley L Rice                973-618-9194    brice@nagelrice.com                      Email
Counsel for Jack Doe, Creditor and Defendant in                                                        103 Eisenhower Pkwy
Adversary Case                                                                                         Roseland, NJ 07068
Notice of Appearance/Request for Notices Counsel Nelson Comis Kettle & Kinney, LLP                     A n: William E. Winﬁeld             805-604- 4150   wwinfield@calattys.com                   Email
for Ventura County Council of BSA                                                                      300 E Esplande Dr, Ste 1170
                                                                                                       Oxnard, CA 93036
Notice of Appearance/Request for Notices           Nicolaides Fink Thorpe Michaelides Sullivan LLP     Attn: Matthew S. Sorem              312-585-1401    msorem@nicolaidesllp.com                 Email
Counsel for Allianz Global Risks US Insurance                                                          10 S. Wacker Dr., 21st Floor
Company                                                                                                Chicago, IL 60606
Notice of Appearance/Request for Notices           Norton Rose Fulbright Us LLP                        Attn: Louis R. Strubeck, Jr.                        louis.strubeck@nortonrosefulbright.com   Email
Counsel for JPMorgan Chase Bank, National                                                              1301 Ave of the Americas
Association                                                                                            New York, NY 10019-6022
Notice of Appearance/Request for Notices           Norton Rose Fulbright Us LLP                        Attn: Louis R. Strubeck, Jr         214-855-8200    louis.strubeck@nortonrosefulbright.com   Email
Counsel for JPMorgan Chase Bank, National                                                              Attn: Kristian W. Gluck                             kristian.gluck@nortonrosefulbright.com
Association                                                                                            Attn: Ryan E. Manns                                 ryan.manns@nortonrosefulbright.com
                                                                                                       2200 Ross Avenue, Suite 3600
                                                                                                       Dallas, TX 75201-7933
Notice of Appearance/Request for Notices Counsel Office of the Attorney General                        Attn: Christopher S. Murphy         512-936- 1409   christopher.murphy@oag.texas.gov         Email
for the Texas Workforce Commission                                                                     Attn: Sherri K. Simpson                             sherri.simpson@oag.texas.gov
                                                                                                       Bankruptcy & Collections Division
                                                                                                       P.O. Box 12548
                                                                                                       Austin, TX 78711-2548
Core Parties                                       Office of the United States Trustee                 Attn: David L. Buchbinder           302-573-6497    david.l.buchbinder@usdoj.gov             First Class Mail
Office of the United States Trustee                                                                    Attn: Hannah Mufson McCollum                        hannah.mccollum@usdoj.gov                Email
                                                                                                       844 King St, Suite 2207
                                                                                                       Lockbox 35
                                                                                                       Wilmington, DE 19801
Notice of Appearance/Request for Notices           Pachulski Stang Ziehl & Jones LLP                   Attn: James I. Stang                302-652-4400    jstang@pszjlaw.com                       Email
Counsel to the Tort Claimants' Committee                                                               Attn: Linda F. Cantor                               lcantor@pszjlaw.com
                                                                                                       10100 Santa Monica Blvd, 13th Fl
                                                                                                       Los Angeles, CA 90067-4003
Notice of Appearance/Request for Notices           Pachulski Stang Ziehl & Jones LLP                   Attn: Robert Orgel                  302-652-4400    rorgel@pszjlaw.com                       Email
Counsel for the Tort Claimants' Committee                                                              Attn: James O'Neill                                 joneill@pszjlaw.com
                                                                                                       Attn: John Lucas                                    jlucas@pszjlaw.com
                                                                                                       Attn: Ilan Scharf                                   ischarf@pszjlaw.com
                                                                                                       919 N Market St.,17th Floor
                                                                                                       P.O. Box 8705
                                                                                                       Wilmington, DE 19899-8705
Notice of Appearance/Request for Notices           Pension Benefit Guaranty Corporation                Attn: Patricia Kelly, CFO           202-326-4112    kelly.patricia@pbgc.Gov                  Email
Counsel for the Pension Benefit Guaranty                                                               Attn: Cassandra Burton, Attorney                    burton.cassandra@pbgc.gov
Corporation                                                                                            Attn: Craig Fessenden                               fessenden.craig@pbgc.gov
                                                                                                       1200 K St NW
                                                                                                       Washington, DC 20005
Notice of Appearance/Request for Notices           Pfau Cochran Vertetis Amala PLLC                    Attn: Michael T. Pfau               206-623-3624    michael@pcvalaw.com                      Email
Counsel for Various Tort Claimants                                                                     Attn: Jason P. Amala                                jason@pcvalaw.com
                                                                                                       Attn: Vincent T. Nappo                              vnappo@pcvalaw.com
                                                                                                       403 Columbia Street, Suite 500
                                                                                                       Seattle, WA 98104




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                                    Page 3 of 5
                                                Case 20-10343-LSS                               Doc 1024                      Filed 07/16/20          Page 6 of 7
                                                                                                             Exhibit A
                                                                                                      Core/2002 Service List
                                                                                                     Served as set forth below

                    Description                                               Name                                    Address                Fax                             Email           Method of Service
Notice of Appearance/Request for Notices              Phillips Lytle LLP                        Attn: Angela Z Miller                 716-852-6100    amiller@phillipslytle.com            Email
Counsel for Pearsons Education, Inc. and NSC                                                    One Canalside, 125 Main St
Pearsons, Inc.                                                                                  Buffalo, NY 14203,
Notice of Appearance/Request for Notices              Reed Smith LLP                            Attn: Kurt F. Gwynne                  302-778-7575    kgwynne@reedsmith.com                Email
Counsel to the Official Committee of Unsecured                                                  Attn: Katelin A. Morales                              kmorales@reedsmith.com
Creditors                                                                                       120 N Market St, Ste 1500
                                                                                                Wilmington, DE 19801
Notice of Appearance/Request for Notices             Richards, Layton & Finger, PA              Attn: Michael Merchant                302-651-7701    merchant@rlf.com                     Email
Counsel for The Church of Jesus Christ of Latter-day                                            Attn: Brett Haywood                                   haywood@rlf.com
Saints                                                                                          One Rodney Square
                                                                                                920 N King St
                                                                                                Wilmington, DE 19801
*NOA - Counsel for Courtney and Stephen Knight,       Schnader Harrison Segal & Lewis LLP       Attn: Richard A. Barkasy, Esq.        302-888-1696    rbarkasy@schnader.com                Email
Jointly as the Surviving Parents of E.J.K., a Minor                                             Attn: Kristi J. Doughty, Esq.                         kdoughty@schnader.co
Child
Notice of Appearance/Request for Notices              Seitz, Van Ogtrop & Green, P.A.           Attn: R. Karl Hill                    302-888- 0606   khill@svglaw.com                     Email
Counsel for Liberty Mutual Insurance Company                                                    222 Delaware Ave, Ste 1500
                                                                                                Wilmington, DE 19801
Notice of Appearance/Request for Notices              Sequoia Council of Boy Scouts, Inc.       Attn: Michael Marchese                                michael.marchese@scouting.org        Email
Sequoia Council of Boy Scouts, Inc.                                                             6005 N. Tamera Avenue
                                                                                                Fresno, CA 93711
Notice of Appearance/Request for Notices         Shipman & Goodwin LLP                          Attn: James P. Ruggeri                202-469-7751    jruggeri@goodwin.com                 Email
Counsel for Hartford Accident and Indemnity                                                     Attn: Joshua D. Weinberg                              jweinberg@goodwin.com
Company, First State Insurance Company, and Twin                                                Attn: Michele Backus Konigsberg                       mkonigsberg@goodwin.com
City Fire Insurance Company                                                                     Attn: Abigail W. Williams                             awilliams@goodwin.com
                                                                                                1875 K St NW, Ste 600
                                                                                                Washington, DC 20006-1251
Notice of Appearance/Request for Notices         Shipman & Goodwin LLP                          Attn: Eric S. Goldstein               860-251-5218    egoldstein@goodwin.com               Email
Counsel for Hartford Accident and Indemnity                                                     One Constitution Plaza                                bankruptcy@goodwin.com
Company, First State Insurance Company, and Twin                                                Hartford, CT 06103-1919                               bankruptcyparalegal@goodwin.com
City Fire Insurance Company
Core Parties                                     Sidley Austin LLP                              Attn: Blair Warner                    312-853-7036    blair.warner@sidley.com              Email
Counsel for Debtor                                                                              Attn: Matthew Evan Linder                             mlinder@sidley.com
                                                                                                Attn: Thomas A. Labuda, Jr.                           tlabuda@sidley.com
                                                                                                Attn: Karim Basaria                                   kbasaria@sidley.com
                                                                                                One South Dearborn Street
                                                                                                Chicago, IL 60603
Core Parties                                          Sidley Austin LLP                         Attn: Jessica C. Boelter              212-839-5599    jboelter@sidley.com                  Email
Counsel for Debtor                                                                              787 Seventh Avenue
                                                                                                New York, NY 10019
Notice of Appearance/Request for Notices              Stamoulis & Weinblatt LLC                 Stamoulis & Weinbla LLC                               stamoulis@swdelaw.com                Email
Counsel for Century Indemity Company, as                                                        A n: Stama os Stamoulis                               weinblatt@swdelaw.com
successor to CCI Insurance Company                                                              A n: Richard Weinbla
                                                                                                800 N West St, Ste 800
                                                                                                Wilmington, DE 19801
Notice of Appearance/Request for Notices               Stark & Stark, PC                        Attn: Joseph H Lemkin                 609-896-0629    jlemkin@stark-stark.com              Email
Counsel for R.L. and C.L., Plaintiffs in State Court                                            P.O. Box 5315
action pending in the Superior Court of New Jersey,                                             Princeton, NJ 08543
Essex County
Notice of Appearance and Request for Notices           Sullivan Hazeltine Allinson LLC          Attn: William D. Sullivan             302-428-8195    bsullivan@sha-llc.com                Email
Counsel to Eric Pai, as administrator of the Estate of                                          919 N Market St, Ste 420
J. Pai                                                                                          Wilmington, DE 19801

Notice of Appearance/Request for Notices              Synchrony Bank                            c/o PRA Receivables Management, LLC   757-351-3257    claims@recoverycorp.com              Email
Authorized Agent for Synchrony Bank                                                             Attn: Valerie Smith
                                                                                                P.O. Box 41021
                                                                                                Norfolk, VA 23541
Bonds                                                 The County Commission Of Fayette County   Attn: President                                                                            First Class Mail
                                                                                                P.O. Box 307
                                                                                                Fayetteville, WV 25840
Bonds                                                 The County Commission Of Fayette County   c/o Steptoe & Johnson Pllc                                                                 First Class Mail
                                                                                                Attn: John Stump, Esq.
                                                                                                Chase Tower - Eighth Fl
                                                                                                707 Virginia St E.
                                                                                                Charleston, WV 25301
Notice of Appearance and Request for Notices     The Law Office of James Tobia, LLC             Attn: James Tobia                     302-656-8053    jtobia@tobialaw.com                  Email
Counsel for Nichole Erickson and Mason Gordon, a                                                1716 Wawaset St
minor by his mother Nichole Erickson                                                            Wilmington, DE 19806


Notice of Appearance/Request for Notices              The Law Offices of Joyce, LLC             Attn: Michael J. Joyce                                mjoyce@mjlawoffices.com              Email
Counsel for Arrowood Indemnity Company                                                          1225 King St.
                                                                                                Suite 800
                                                                                                Wilmington, DE 19801
Notice of Appearance/Request for Notices              The Neuberger Firm                        Attn: Thomas S. Neuberger             302-655-0582    tsn@neubergerlaw.com                 Email
Counsel for Certain Claimants                                                                   Attn: Stephen J. Neuberger                            sjn@neubergerlaw.com
                                                                                                17 Harlech Dr.
                                                                                                Wilmington, DE 19807
Notice of Appearance/Request for Notices              Thomas Law Office, PLLC                   Attn: Tad Thomas                      877-955-7002    tad@thomaslawoffices.com             Email
Counsel for Certain Claimants                                                                   Attn: Louis C. Schneider                              lou.schneider@thomaslawoffices.com
                                                                                                9418 Norton Commons Blvd, Ste 200
                                                                                                Louisville, KY 40059
Notice of Appearance/Request for Notices              Tremont Sheldon Robinson Mahoney PC       Attn: Cindy Robinson                  203-366-8503    crobinson@tremontsheldon.com         Email
Counsel for Jane Doe, Party in Interest                                                         Attn: Doug Mahoney                                    dmahoney@tremontsheldon.com
                                                                                                64 Lyon Ter
                                                                                                Bridgeport, CT 06604
Notice of Appearance/Request for Notices              Troutman Pepper Hamilton Sanders LLP      Attn: David M. Fournier               302-421-8390    david.fournier@troutman.com          Email
Counsel for the National Surety Corporation &                                                   Attn: Marcy J. McLaughlin Smith                       marcy.smith@troutman.com
Allianz Global Risks US Insurance Company                                                       1313 Market St, Ste 5100
                                                                                                P.O. Box 1709
                                                                                                Wilmington, DE 19899-1709




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                             Page 4 of 5
                                                  Case 20-10343-LSS                             Doc 1024                     Filed 07/16/20          Page 7 of 7
                                                                                                             Exhibit A
                                                                                                      Core/2002 Service List
                                                                                                     Served as set forth below

                     Description                                       Name                                           Address                Fax                         Email          Method of Service
Notice of Appearance/Request for Notices            Troutman Pepper Hamilton Sanders LLP        Attn: Harris B. Winsberg              404-885-3900   harris.winsberg@troutman.com     Email
Counsel for the National Surety Corporation &                                                   Attn: Matthew G. Roberts                             matthew.roberts2@troutman.com
Allianz Global Risks US Insurance Company                                                       600 Peachtree St NE, Ste 3000
                                                                                                Atlanta, GA 30308
Core Parties                                        United States Dept Of Justice               950 Pennsylvania Ave, Nw                                                              First Class Mail
                                                                                                Room 2242
                                                                                                Washington, DC 20530-0001
Core Parties                                        US Attorney For Delaware                    Attn: David C Weiss                   302-573-6220   usade.ecfbankruptcy@usdoj.gov    First Class Mail
                                                                                                1007 Orange St, Ste 700                                                               Email
                                                                                                P.O. Box 2046
                                                                                                Wilmington, DE 19899-2046
Core Parties                                      Wachtell, Lipton, Rosen & Katz                Attn: Richard Mason                   212-403-2252   rgmason@wlrk..com                First Class Mail
Counsel for Ad Hoc Committee of Local Councils of                                               Attn: Douglas Mayer                                  dkmayer@wlrk.com                 Email
the Boy Scouts of America                                                                       Attn: Joseph C. Celentino                            jccelentino@wlrk.com
                                                                                                51 W 52nd St
                                                                                                New York, NY 10019
Notice of Appearance/Request for Notices            Wanger Jones Helsley, PC                    Attn: Riley C. Walter                                rwalter@wjhattorneys.com         Email
Counsel for Sequoia Council of Boy Scouts, Inc.                                                 265 E. River Park Circle, Suite 310
                                                                                                Fresno, CA 93720
Notice of Appearance/Request for Notices            Ward and Smith, P.A.                        Attn: Paul A Fanning                  252-215-4077   paf@wardandsmith.com             Email
Counsel for East Carolina Council BSA, Inc.                                                     P.O. Box 8088
                                                                                                Greenville, NC 27835-8088
Notice of Appearance/Request for Notices            Whiteford Taylor & Preston LLC              Attn: Richard W. Riley                               rriley@wtplaw.com                Email
Counsel for Baltimore Area Council Boy Scouts of                                                The Renaissance Centre
America, Inc.                                                                                   405 North King Street, Suite 500
                                                                                                Wilmington, Delaware 19801
Notice of Appearance/Request for Notices            Whiteford Taylor & Preston LLP              Attn: Todd M. Brooks                                 tbrooks@wtplaw.com               Email
Counsel for Baltimore Area Council Boy Scouts of                                                Seven Saint Paul Street, 15th Floor
America, Inc.                                                                                   Baltimore, Maryland 21202-1626
Notice of Appearance/Request for Notices            Wilmer Cutler Pickering Hale and Dorr LLP   Attn: Craig Goldblatt                 202-663-6363   craig.goldblatt@wilmerhale.com   Email
Counsel for the Columbia Casualty Company and                                                   1875 Pennsylvania Ave NW
The Continental Insurance Company                                                               Washington, DC 20006
Notice of Appearance/Request for Notices            Womble Bond Dickinson (US) LLP              Attn: Matthew Ward                    302-252-4330   matthew.ward@wbd-us.com          Email
Counsel for JPMorgan Chase Bank, National                                                       Attn: Morgan Patterson                               morgan.patterson@wbd-us.com
Association                                                                                     1313 N Market St, Ste 1200
                                                                                                Wilmington, DE 19801
Core Parties                                        Young Conaway Stargatt & Taylor             Attn: James L. Patton, Jr             302-576-3325   jpatton@ycst.com                 First Class Mail
Counsel for Prepetition Future Claimants’                                                       Attn: Robert Brady                                   rbrady@ycst.com                  Email
Representative                                                                                  Attn: Edwin Harron                                   eharron@ycst.com
                                                                                                Rodney Square
                                                                                                1000 N King St
                                                                                                Wilmington, DE 19801




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                             Page 5 of 5
